       Case 1:19-cr-00144-AKH Document 138 Filed 11/16/20 Page 1 of 1

Christine H. Chung, PLLC



November 16, 2020

Via ECF

Honorable Alvin K. Hellerstein
United States District Court
Southern District of New York
500 Pearl Street, Room 1050
New York, New York 10007-1312

      Re:   United States v. Victor Mones Coro and Michols Orsini Quintero
                               S4 19 Cr. 144 (AKH)

Dear Judge Hellerstein:

       The parties have had an opportunity to confer about the briefing and argument
schedule for the motions filed last week by our client Mr. Mones (for discovery
sanctions) and served by our co-defendant Mr. Orsini Quintero (for discovery
sanctions and bail). We respectfully and jointly propose on behalf of the defendants
and the government that the government’s opposition be due on November 23, 2020,
that the defendants’ reply be due on December 1, 2020, and that the Court schedule
argument as soon thereafter as is convenient for the Court. Under this proposal, the
argument date would replace the currently scheduled conference date of November
20, 2020.

Respectfully submitted,




Christine H. Chung                            Faith E. Gay
CHRISTINE H. CHUNG, PLLC                      Jordan L. Weatherwax
14 Murray Street, #236                        SELENDY & GAY PLLC
New York, New York 10007                      1290 Avenue of the Americas
Telephone: 917-685-0423                       New York, New York 10104
christine@thechunglawoffice.com               Telephone: 212-390-9000
                                              fgay@selendygay.com
                                              jweatherwax@selendygay.com


cc:   AUSA Amanda L. Houle
      AUSA Samuel S. Adelsberg
      Sabrina P. Shroff, Esq.
      Alexei Schacht, Esq.
